Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 10-19, 21, 22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDade et al. US 2013/0195551. McDade et al. disclose a cold mix asphalt aggregate paving material comprising:
100% aggregates having a diameter of 3/8’ or less.
A liquid asphalt composition such as an emulsion.  
The emulsion comprising virgin or modified asphalt, aromatic oils and  a rejuvenator such as a polymer or rubber modified maltene or the like.  See [0014-25, 29-39].
Additives such as lime, asphalt shingles or tire rubber.  [0072].
Wherein the aggregates can be natural or manufactured aggregates, including, “but not limited to” concrete, manufactured sand and slag, which can have a diameter of 0.074mm or less.

With respect to claims 13-19, 21, 22, 24, 30-32 McDade et al. disclose a method of making warm mix asphalt comprising the steps of:
Heating RAP having a diameter of 3/8” or less to a temperature between 100-1300F.
Mixing the RAP with a liquid asphalt, such as an slow/medium or quick set emulsion 
having a rejuvenating agent.
The emulsion comprising virgin or modified asphalt, aromatic oils and  a rejuvenator such as a polymer or rubber modified maltene or the like and additives such as lime, asphalt shingles or tire rubber.  See [0014-25, 29-39, 0072].
Applying the warm mix asphalt to a prepared roadway.
Screeding the applied warm mix asphalt to thickness up to 4”.  [0076].
Compacting said warm mix asphalt.  [0069-70, 75-89].

Claim Rejections - 35 USC § 103
3. 	Claims 20, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over by McDade et al. US 2013/0195551. In view of Kriech et al. US 10,053,820 McDade et al. disclose a cold mix asphalt aggregate paving material comprising:
100% natural aggregates, RAP concrete or other manufactured aggregates having a 
diameter of 3/8’ or less.  [0010].
A liquid asphalt composition such as an emulsion.  [0016-21].
Additives such as lime, asphalt shingles or tire rubber.  [0072].
But does not disclose the use of tack coat or asphalt membrane.  However, Kriech et al. teaches it is known to repave existing asphalt roadways with multi-layer Stress Absorbing Membrane Interlayer (Sami) including a flexible, non-tracking tack coat and 
a void reducing asphalt membrane thus forming a leveling course and interlayer disposed between the prepared road base and an traffic layer.  See Col. 3, ln. 5-Col. 4, ln. 65, Col. 6, ln. 63-Col. 7, ln. 27. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pavement of McDade et al. with the multi-layer SAMI taught by Kriech et al. in order to prevent reflective cracking of the newly paved layer.	

Terminal Disclaimer
4. 	The Terminal Disclaimer filed 5/13/2022 has been approved and the Double Patenting rejections cited in the last Office Action have been withdrawn.
Claims 8, 9, 23, 33 are objected to but would be allowable if put into independent form to including all limitations cited in any intervening dependent claims.

Response to Arguments
5. 	Applicant's arguments filed 5/13/2020 have been fully considered but they are not persuasive. Applicant argues against the teachings of McDade et al. US 2013/0195551 suggesting “the aggregate in McDade refers to virgin materials rather than reclaimed asphalt pavement (RAP)”.  Because, McDade discloses that the natural aggregates can be sedimentary, igneous and/or metamorphic rock, and the manufactured aggregates may be coal fly ash, concrete, foundry sands, glass manufactured sand, and slag (Paragraphs) [0009, 0010].
	Applicant’s arguments leads the Examiner to believe McDade is closed-ended and finite in its description of aggregates used in its aggregate paving material.
	However, Applicant’s Rep. omitted the disclosure in [0008] line 1, “Aggregates can include any mineral material known in the art”.  And “Examples of manufactured aggregates include, but are not limited to coal fly ash, concrete…” in [0010].
The Examiner further cited in [0036], McDade discloses “In some embodiments, the emulsion includes a solvent-free rejuvenator.  Solvent-free rejuvenators can be rejuvenators (as described above) without volatile solvents.  Without being limited to any mechanism or mode of action, solvent-free rejuvenators can increase stockpile life of recycled RAP”.  
	The Examiner suggests one of ordinary skill in the art would, in light of the disclosure cited above, conclude McDade discloses in a non-limiting manner “concrete aggregates” including RAP, because RAP is commonly used in the art and McDade does not limit its “concrete aggregate” to Portland Cement Concrete (PCC) nor Asphaltic Cement Concrete (ACC), and explicitly states the liquid asphalt emulsion has particular utility and benefits when used with RAP.
	Therefore the arguments are not persuasive and the 35 USC 102(a)(1) rejection of claims 1-7, 10-19, 21, 22, 24, 30-32 is maintained.
	
Applicant argues against the 35 USC 103 rejection of Claims 20, 25-29 as being unpatentable over McDade et al. in view of Kriech et al. stating “Kriech allegedly discloses repaving[ing] exiting asphalt roadways with multi-layer Stress Absorbing Membrane Interlayer (Sami) including a flexible, non-tracking tack coat and a void reducing asphalt membrane thus forming a leveling course and interlay disposed 
between the prepared road base and [a] traffic layer”.  See Col. 3, lns. 5-Col. 4, ln. 65, 

Col. 6, ln. 63-Col. 7, ln.27.  
	Upon further consideration, the Examiner directs attention to Col. 3, lns. 8-28 which state…“the present invention provides a method of installing an asphalt pavement which comprises:
providing a surface to be paved,
applying a non-tracking layer of a binder composition across the entire width of the surface to be paved…
applying a hot-mix asphalt pavement layer of the binder layer to form an asphalt pavement”.
	It is vague and indefinite as to what to is allegedly (and not disclosed) as argued.
Applicant’s Rep then argues “Kriech fails to disclose, teach or even suggest a pavement composition including…RAP”.
	Kriech was cited by the Examiner, with respect to dependent claims 20, 26-29 and independent claim 25, for its teaching of a tack coat.  The RAP is already disclosed by McDade, as put forth above, with respect to claims 1, 13.
	Therefore the arguments are not persuasive and the 35 USC 103 rejection of Claims 20, 25-29 as being unpatentable over McDade et al. in view of Kriech et al. is maintained.

6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 
are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				04/19/2022